Civil action to recover damages for an alleged negligent injury to plaintiff's automobile, caused by a collision between said automobile, while being driven in a careful manner by plaintiff's son, and the defendant's truck which was negligently parked on the hard-surfaced portion of the highway, heavily loaded with lumber. It is alleged that the injury to plaintiff's automobile, in the amount of $1,000, was caused by "the wilful, wanton, careless and negligent conduct of the defendant."
A demurrer was interposed on the alleged ground that the contributory negligence of plaintiff's son was patent on the face of the complaint. Overruled; exception; appeal.
The judgment will be affirmed on authority of what was said in Lee v.Produce Co., 197 N.C. 714, 150 S.E. 363.
The case of Burgin v. R. R., 115 N.C. 673, 20 S.E. 473, strongly relied upon by the defendant, is easily distinguishable, the character of the allegations in the two complaints being quite different.
Affirmed.